Citation Nr: 0428900	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  01-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on three separate periods of active duty.  
Her first period of service was from August 1981 to May 1982; 
her second period of service was from January 1987 to January 
1990; her third period of service was from November 1990 to 
May 1991, during which she served in Southwest Asia in 
support of Operations Desert Shield and Desert Storm from 
December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 10 percent for service-
connected post-traumatic stress disorder (PTSD).

The transcript of an August 2004 hearing before the Board 
contains testimony from the veteran indicating that she is 
also claiming entitlement to service connection for a skin 
disorder secondary to her service-connected psychiatric 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran appeared for a hearing before the Board in August 
2004 and testified that her PTSD symptoms have increased in 
severity.  She broke down emotionally at one point during the 
course of her hearing, and also indicated that her ability to 
cope with her current situation was impaired by her worsening 
psychiatric state.  She also reported that she had been 
accepted in a VA vocational rehabilitation program but could 
not maintain her grades due to complications and emotional 
vulnerability resulting from her service-connected PTSD and 
had to withdraw from the program.  A review of the claims 
folder shows that her last VA psychiatric examination for 
PTSD was conducted in March 2001.  In consideration of the 
appellant's contention that her PTSD has become worse, and in 
view of the fact that the most recent clinical assessment of 
her psychiatric state was conducted over three years ago, the 
Board concludes that a remand is warranted so that she may be 
scheduled for a VA psychiatric examination to determine the 
present status of her disability.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993) (When a veteran claims that her 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
her current condition, VA's duty to assist includes providing 
a new medical examination.)

A review of the veteran's claims file shows that the records 
relating to her award of VA vocational rehabilitation 
benefits and her participation in this program have not been 
included in the evidence.  As these records are pertinent to 
the current issue on appeal, the case should be remanded so 
that they may be obtained and associated with the claims file 
for consideration of their probative value as they relate to 
the veteran's claim.  See Jolley v. Derwinski, 1 Vet. App. 
37, 40 (1990) (VA's statutory duty to assist a claimant in 
developing facts pertinent to her claim encompasses searching 
for records in VA's possession.)

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The claims folder must be reviewed 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence she needs to submit to 
substantiate her claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
post-traumatic stress disorder.  With 
any necessary authorization from the 
veteran, an attempt to obtain copies of 
pertinent treatment records identified 
by her in response to this request, 
which have not been previously secured, 
should be made.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the veteran must be notified 
and (a) the specific records that cannot 
be obtained should be identified; (b) 
the efforts that made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claim should be noted.  
The veteran and her representative must 
then be given an opportunity to respond.

2.  The records pertaining to the 
veteran's claim for VA Vocational 
Rehabilitation should be obtained and 
associated with her claims file.

3.  The veteran should be provided with a 
VA psychiatric examination to evaluate 
the severity of her post-traumatic stress 
disorder.  The examiner should review the 
veteran's claims folder in conjunction 
with the examination.  Any tests deemed 
appropriate by the examiner should be 
conducted.  After examining the veteran, 
the examiner should present a Global 
Assessment of Functioning score, with an 
explanation of the score assigned.
The examiner's report should describe the 
following:  personal appearance and 
hygiene; mood; affect; speech; ability to 
understanding complex commands; judgment; 
abstract thinking; and orientation 
(spatial, time, and place).  The examiner 
should also address symptoms which are 
usually covered in a mental status 
evaluation including whether symptoms are 
mild or transient or controlled by 
continuous medication; anxiety, if any; 
suspiciousness, if any; panic attacks 
(frequency and duration), if any; extent 
of sleep impairment, if any; degree of 
memory loss or impairment, if any; 
disturbances of motivation and mood, if 
any; suicidal ideation, if any; 
obsessional rituals which interfere with 
routine activities, if any; impaired 
impulse control (such as unprovoked 
irritability with periods of violence), 
if any; degree of impairment, if any, in 
the ability to adapt to stressful 
circumstances (including work or a work-
like setting); degree of impairment, if 
any, in ability to establish and maintain 
effective relationships; degree of 
impairment, if any, in thought processes 
or communication; persistent delusions or 
hallucinations, if any; grossly 
inappropriate behavior, if any.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
her last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following the aforementioned action, 
the claim of entitlement to an increased 
rating in excess of 10 percent for 
post-traumatic stress disorder should be 
considered based on all evidence of 
record.  

6.  If the maximum benefit sought is not 
awarded with regard to the claim, the 
veteran and her representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


